UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53




           United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                     July 18, 2005

                                         Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 04-2014

United States of America,                         Appeal from the United States District
                  Plaintiff-Appellee,             Court for the Central District of
                                                  Illinois.
      v.
                                                  No. 02 CR 10099
Kevin W. Schmeilski,
             Defendant-Appellant.                 Joe Billy McDade,
                                                  Judge.


                                       ORDER

      After concluding that Kevin Schmeilski’s conviction should be affirmed, we
ordered a limited remand so that the district court could determine whether it believed
the sentence remains appropriate now that United States v. Booker, 125 S. Ct. 738
(2005), has relegated the United States Sentencing Guidelines to advisory status. See
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

      The district court judge has replied that he would impose the same sentence
today knowing that the Guidelines are not mandatory. Therefore, “we will affirm the
original sentence against [Schmeilski’s] plain error challenge provided the sentence is
reasonable, the standard of review prescribed by Booker, 125 S. Ct. at 765.” Paladino,
401 F.3d at 484.
No. 04-2014                                                                       Page 2


       On July 1, 2005, we invited the parties to file, within seven days, any arguments
concerning the appropriate disposition of the appeal in light of the district court’s
decision. That time has now passed. We received a submission from the government
but not from Schmeilski.

       Schmeilski received a sentence within the applicable Guidelines range.1
Therefore, the sentence is presumptively reasonable. United States v. Mykytiuk, 2005
WL 1592956, at *1 (7th Cir. July 7, 2005). The district court judge explained his belief
that the sentence was required to reflect the seriousness of Schmeilski’s conduct, as
well as to protect the three minor stepchildren Schmeilski sexually exploited and the
community. We see no reason why the sentence should be deemed “unreasonable.”
Accordingly, the judgment of the district court is AFFIRMED.




      1
        Schmeilksi was sentenced to 213 months’ imprisonment on Count 1 and 60
months on Count 3, to run concurrently with each other and with the unexpired term
of a state court sentence on charges arising out of the same conduct. The 213 month
sentence resulted from the district court’s selection of a sentence at the high end of the
applicable Guideline range (235 months), less credit for 22 months already served in
state custody.